Citation Nr: 0700375	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  06-24 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Health Administration 
Center (HAC)
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) for the veteran's 
son.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949, and from July 1952 to February 1956.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a October 2005 by the VA HAC 
which denied the veteran's claim for eligibility for CHAMPVA 
for his son.  The veteran filed a notice of disagreement 
(NOD) in October 2005, the RO issued a statement of the case 
(SOC) in November 2005, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in August 2006.

In December 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's  motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

For the reason expressed below, the matter on appeal is being 
remanded to the Newark Regional Office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that it 
appears that there may be other pending issues before the RO 
that are not currently in appellate status and therefore 
cannot be addressed by the Board.  These matters are referred 
to the RO for the appropriate action.  


REMAND

The veteran is seeking eligibility for CHAMPVA benefits for 
his son on the basis that he is a dependant child who became 
permanently incapable of self-support before reaching the age 
of 18 under the provisions of 38 C.F.R. § 3.57 (2006).  

The record on appeal currently consists only of a duplicate 
Consolidated Health Record (CHR) file.  The CHR file was 
transferred to the Board from the HAC located in Denver, 
Colorado.  The veteran's claims file was not provided and the 
record indicated that it is currently located at the Newark 
RO.  The SOC indicates that in September 2005, the RO made a 
determination that the veteran's dependant was not a helpless 
child.  The CHR file does not contain any pertinent evidence 
regarding that claim.  According to the statute, the Board's 
decision must be based on review of all relevant evidence.  
See 38 U.S.C.A. § 7104(a) (West 2002).  In order to ensure 
that all relevant evidence is available to the Board, the RO 
must associate the claims file with the CHR file.

Further, while the matter is on remand, and to ensure that 
all due process requirements are met, the RO should also give 
the veteran another opportunity to present information and 
evidence pertinent to the claim on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The AMC/RO must obtain the veteran's 
entire claims file and associate it with 
the duplicate CHR file.

2.  The AMC/RO should send to the veteran 
a letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The AMC/RO should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The AMC/RO 
should request that the veteran submit 
all evidence in his possession.

The AMC/RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the AMC/RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
AMC/RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
AMC/RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If any benefits sought on appeal 
remain denied, the AMC/RO must furnish to 
the veteran an appropriate supplemental 
SOC (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims and 
duplicate CHR files are returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

